        Case 1:19-cv-10214-JGK Document 18 Filed 08/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA J. AYALA,

                          Plaintiff,
                                                 19-CV-10214 (JGK)
               -against-
                                                  VALENTIN ORDER
SEPHORA and JENNIFER RIVERA,

                          Defendants.



JOHN G. KOELTL, United States District Judge:

     The plaintiff filed this pro se action alleging that the

defendants discriminated against her on the basis of her

disability, in violation of the Americans with Disabilities Act

of 1990, and the New York State and New York City Human Rights

Laws.   By order dated November 7, 2019, the Court granted the

plaintiff’s request to proceed in forma pauperis (IFP).            The

Court issued Orders of service on November 12, 2019, and

February 21, 2020, but the U.S. Marshals Service has been unable

to effect service at the store address where the plaintiff was

employed, 2013 Broadway, New York, N.Y. 10023.          The plaintiff

recently wrote to the Court and reaffirmed her interest in

litigating this case.

     Because Plaintiff has been granted permission to proceed

IFP, Plaintiff is entitled to rely on the Court and the U.S.

Marshals Service to effect service.        Walker v. Schult, 717 F.3d.
          Case 1:19-cv-10214-JGK Document 18 Filed 08/28/20 Page 2 of 3



119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The

officers of the court shall issue and serve all process . . . in

[IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order

the Marshals Service to serve if the plaintiff is authorized to

proceed IFP)).       Moreover, under Valentin v. Dinkins, a pro se

litigant is entitled to assistance from the district court in

identifying and serving a defendant. See 121 F.3d 72, 76 (2d

Cir. 1997).

      In the complaint, the plaintiff supplies sufficient

information to permit Sephora to identify and to provide service

addresses for Defendants Sephora and Jennifer Rivera.             It is

therefore ordered that Sephora shall provide this information to

the plaintiff and the Court within sixty days of the date of

this Order. Upon receiving this information, the Court will

issue a new service Order.

                                  CONCLUSION

      The Clerk of Court is instructed to mail a copy of this

order by certified mail to the Sephora New York Corporate Office

at:   Sephora, 11 East 57th Street, New York, N.Y. 10022.             The

Clerk of Court is further directed to mail a copy of this Order

to the plaintiff, 1 and note service on the docket.



      1In light of the current global health crisis, parties
proceeding pro se are encouraged to submit all filings by email
to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties
also are encouraged to consent to receive all court documents

                                       2
      Case 1:19-cv-10214-JGK Document 18 Filed 08/28/20 Page 3 of 3



SO ORDERED.

Dated: August 28, 2020
       New York, New York
                                          /s/ John G. Koeltl
                                              JOHN G. KOELTL
                                       United States District Judge




electronically. A consent to electronic service form is
available on the Court’s website. Pro se parties who are unable
to use email may submit documents by regular mail or in person
at the drop box located at the U.S. Courthouses in Manhattan
(500 Pearl Street) and White Plains (300 Quarropas Street). For
more information, including instructions on this new email
service for pro se parties, please visit the Court’s website at
nysd.uscourts.gov.



                                   3
